Case 1:21-cv-11466-WGY Document 1-5 Filed 09/07/21 Page 1 of 2

UNITED STATES DISTRICT COURT
MASSACHUSETTS R
EXHIBIT "@

ACTION NO:

DEFENDANT NO. 1 (IN PROPER STANDARD FORM):

Name: Dean J. Decas

Job or Title: WAREHAM POLICE DEPARTMENT (DETECTIVE)
Street Address: 2515 Cranberry Highway

City and County: WAREHAM, Plymouth County

State and Zip Code: MASSACHUSETTS, 02571

DEFENDANT NO. 2 (IN PROPER STANDARD FORM):

Name: Anne Eisenmenger (WAREHAM WEEKLY NEWS)
Job or Title: FOUNDER/OWNER

Street Address: 219 Main ST #C

City and County: WAREHAM, Plymouth County

State and Zip Code: MASSACHUSETTS, 02571

DEFENDANT NO. 3 (IN PROPER STANDARD FORM):

Name: Frank Mulligan .

Job or Title: Wareham Wicked Local News

Street Address: 10 Cordage Park Circle, Suite #240
City and County: PLYMOUTH, Plymouth County
State and Zip Code: MASSACHUSETTS, 02360

DEFENDANT NO. 4 (IN PROPER STANDARD FORM):

Name: Beth Treffeisen (CAPE COD TIMES)

Job or Title: REPORTER/EDITOR - CAPE COD TIMES
Street Address: 319 Main ST

City and County: HYANNIS, Plymouth County
State and Zip Code: MASSACHUSETTS, 02601

DEFENDANT NO. 5 (IN PROPER STANDARD FORM):
Name: Sera Congi (WCVB)

Job or Title: REPORTER FOR WCVB CHANNEL 5
Street Address: 5 TV Place
Case 1:21-cv-11466-WGY Document 1-5 Filed 09/07/21 Page 2 of 2

City and County: Needham, Norfolk County
State and Zip Code: MASSACHUSETTS, 02494

DEFENDANT NO. 6 IN PROPER STANDARD FORM):

Name: WHDH BOSTON NEWS CHANNEL 7

Job or Title: NEWS/MEDIA

Street Address: 7 Bulfinch Place

City and County: BOSTON, Suffolk County
State and Zip Code: MASSACHUSETTS, 02114

DEFENDANT NO. 7 (IN PROPER STANDARD FORM):

Name: The Taunton Daily Gazette

Job or Title: NEWS/MEDIA

Street Address: 5 Cohannet ST (P.O BOX #111)
City and County: Taunton, Bristo! County
State and Zip Code: MASSACHUSETTS, 02780

END
END
END
